DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 6, is indefinite because the term “scrapped” is unclear.  Should it be milled or processed?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP 2002-231171).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Kobayashi et al. teach a sample holder which is inserted in an ion milling apparatus (Paragraph 0001, 0020, 0021 – FIB processing) so as to transverse an irradiation locus of an ion beam (Paragraph 0001, 0020, 0021) and is extracted from the ion milling apparatus after a sample processing, the sample holder comprising: a grip (Figs 3, 4); a sample holder main body extending from the grip (Figs. 3, 4); a tip portion which is connected to the sample holder main body and provided with a sample table for fixing a sample (Figs. 3, 4); and a mechanism which changes a relative positional relationship between a processing surface of the sample fixed to the sample table and an irradiation direction of the ion beam, and causes the tip portion to avoid irradiation with the ion beam during sample processing (Figs. 3, 4)

    PNG
    media_image1.png
    537
    1053
    media_image1.png
    Greyscale

DEPENDENT CLAIM 2:
	Regarding claim 2, Kobayashi et al. teach wherein in a state where the tip portion is horizontal to the sample holder main body, the mechanism rotates the tip portion toward a direction opposite to a direction in which an ion source that performs irradiation with the ion beam is provided.  (See Annotated Fig. 4 above)
DEPENDENT CLAIM 3:
	Regarding claim 3, Kobayashi et al. teach the mechanism rotates the tip portion about a rotation shaft provided at a connecting portion between the tip portion and the sample holder main body.  (See Annotated Fig. 4 above)
DEPENDENT CLAIM 5:
	Regarding claim 5, Kobayashi et al. teach wherein in a state where the tip portion is horizontal to the sample holder main body, the sample table fixes the sample so that a processing surface of the sample faces the ion source that performs irradiation with the ion beam.  (See Annotated Fig. 4 above)
DEPENDENT CLAIM 6:
	Regarding claim 6, Kobayashi et al. teach where the tip portion is rotated to a side opposite to the direction in which the ion source is provided, the sample table fixes the sample so that the processing surface becomes parallel to the irradiation direction of the ion beam.  (See Annotated Fig. 4 above)
DEPENDENT CLAIM 7:
Regarding claim 7, Kobayashi et al. teach an ion milling apparatus that processes a sample using an ion beam (Paragraph 0001, 0020, 0021 – FIB processing), the apparatus comprising: a sample chamber (Inherent to the FIB processing), an ion source that emits the ion beam and is attached to the sample chamber (Inherent to the FIB processing); a sample holder which is inserted so as to transverse an irradiation locus of the ion beam and is extracted after sample processing; and a stage that holds the inserted sample holder, wherein the sample holder includes a grip, a sample holder main body extending from the grip, a tip portion which is connected to the sample holder main body and provided with a sample table for fixing the sample, and a mechanism which rotates the tip portion toward a direction opposite to a direction in which the ion source that performs irradiation with the ion beam is provided from a state where the tip portion is horizontal to the sample holder main body, changes a relative positional relationship between a processing surface of the sample fixed to the sample table and an irradiation direction of the ion beam, and causes the tip portion to avoid irradiation with the ion beam during the sample processing.  (Figs. 3, 4)

    PNG
    media_image1.png
    537
    1053
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the  obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2002-231171) in view of Iwaya et al. (U.S. PGPUB. 2013/0220806 A1).
DEPENDENT CLAIMS 4, 8:
	The difference not yet discussed is wherein the mechanism includes a first shaft that is housed inside the sample holder main body, extends in a direction from the connecting portion to the grip, and includes a first gear, and a second shaft that has the same axis as the rotation shaft and includes a second gear, and when a rotational force for rotating the first shaft is applied around an axis of the first shaft, the rotational force is transmitted to the second gear via the first gear to rotate the second shaft.
	Regarding claim 4, Kobayashi et al. discussed above teach a mechanism for turning in the form of a screw.  (See Figs 3, 4 above)  However to accomplish a same goal of turning one of ordinary skill could look to the teachings of Iwaya et al. to utilizing first and second shafts with gears and a motor to accomplish rotation.  (See Fig 14)

    PNG
    media_image2.png
    757
    747
    media_image2.png
    Greyscale

DEPENDENT CLAIM 9:
	The difference not yet discussed is a swing mechanism that rotates the tip portion of the sample holder by a predetermined angle clockwise and counterclockwise about an axis of the sample holder main body.
	Regarding claim 9, Iwaya et al. teach a swing mechanism that rotates the sample holder a predetermined angle in a clockwise and counterclockwise direction.  (See Fig. 20; Paragraph 0069)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the swing mechanism includes a motor, a control unit that controls a rotation of the motor, and a stage side gear that meshes with a gear of the motor and is provided outside the stage, when the stage is rotated by a predetermined angle clockwise and counterclockwise about the axis of the sample holder according to the rotation of the motor, the sample holder attached to the stage is rotated by the predetermined angle.

DEPENDENT CLAIM 11:
	The difference not yet discussed is a diaphragm that defines a range to be irradiated with the ion beam; and a shielding plate that covers a portion of the sample other than a portion to be scrapped by the ion beam.
	Regarding claim 11, Iwaya et al. teach a diaphragm that defines a range to be irradiated with an ion beam.  (Fig. 1)

    PNG
    media_image3.png
    402
    885
    media_image3.png
    Greyscale

A mask (i.e. shielding) is used to block some of the irradiation.  (See Fig. 3 mask 2; Paragraph 0046)
	The motivation for utilizing the features of Iwaya et al. is that it allows for cross-section processing and flat processing.  (See Abstract)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kobayashi et al. with the teachings of Iwaya et al. because it allows for cross-section processing and flat processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 9, 2021